Title: To Thomas Jefferson from V. & P. French & Nephew, 26 August 1786
From: V. & P. French & Nephew
To: Jefferson, Thomas



Dr. Sir
Bordeaux 26 August 1786

Mr. J. Banister Junr. of Petersbourg Virginia on his departure some time ago gave us a small bill dated the 27 Ulto. for £240 Tours. on you which we Kept by us untill now, that our occasions of making remittances to our Bankers Tourton & Ravel make it necessary and we pray you to accept and pay it in course. Mr. Banister thought convenient to ride to Paris for the benefit of his health making easy journeys, passing thro’ Rochefort, La Rochelle, Nantes &c., Towns he seemed curious to see and we recommend him to our friends in each. He is a worthy young fellow meriting esteem wherever he goes. He has, tis hoped, ere now arrived safe in Paris, or will shortly and give us pleasure to hear. His letter on his leaving this we enclose you, also the copy of one we wrote to the Minister Mr. De Calonne concerning one of the american Traders to our address, the Contents of which is literally true, to which we beg leave to refer you. The minister made no reply to it, and if you will be so obliging to solicite one, the act will be meritorious in itself, serve your Country man and Confer obligation on Dr. Sir, Your obedt. humble Servts.,

V. & P. French & Nephew

